          Case 5:20-cv-01188-AMG Document 5 Filed 03/10/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

LACIE WALLACE,                                  )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )   Case No. CIV-20-1188-AMG
                                                )
ANDREW SAUL,                                    )
Commissioner of Social Security,                )
                                                )
       Defendant.                               )

                                           ORDER

       Magistrate Judge Amanda Maxfield Green issued a Report and Recommendation

(“R. & R.”) in this matter on December 30, 2020 (Doc. No. 4). Judge Green recommends

that the Court: 1) deny Plaintiff’s application for leave to proceed in forma pauperis (Doc.

No. 2); 2) order Plaintiff to pay the $402.00 filing fee; and 3) dismiss this action if Plaintiff

fails to pay the filing fee within 21 days. Plaintiff has not filed a written objection to the

R. & R. within the allotted time period or requested additional time to object.

       Accordingly, the Court ADOPTS the R. & R (Doc. No. 4). Consistent with Judge

Green’s recommendation, Plaintiff’s application for leave to proceed in forma pauperis

(Doc. No. 2) is DENIED, and Plaintiff is DIRECTED to pay the filing fee within twenty-

one (21) days of the date of this Order. Failure to pay the filing fee within the time

prescribed shall be cause for dismissal of this action without prejudice. See LCvR 3.3(e).

       IT IS SO ORDERED this 10th day of March, 2021.
